Citation Nr: 0937301	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-31 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1946 to July 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005, decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In September 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.  At 
his hearing, it was noted that benefits under 38 U.S.C.A. 
§ 1151 had been awarded for tinnitus.  Also at the hearing, 
the Veteran asserted that magnetic resonance imaging (MRI) by 
VA in May 2003 resulted in a neck disorder.  That issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate disposition.  

In October 2008, the Board remanded the case for examination 
of the Veteran and a medical opinion.  The requested 
development has been accomplished and the Board now proceeds 
with its review of the appeal.  


FINDING OF FACT

A bilateral hearing loss was not caused by VA medical 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.



CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred a bilateral hearing 
loss as the result of an MRI by VA in May 2003.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A letter from the RO dated in March 2005 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
May 2005.  Another notice that fully complied with the 
requirements of the VCAA was sent to the claimant in December 
2008.  Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the agency of original jurisdiction 
(AOJ) readjudicated the case by way of a supplemental 
statement of the case issued in August 2009.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Notice regarding 
potential ratings and effective dates was not sent to the 
Veteran, but he was not prejudiced because the claim is being 
denied and neither a rating nor an effective date will be 
assigned.  Cf. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Therefore, 
the Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had RO and Board hearings.  He has 
been accorded VA examinations and medical opinions have been 
obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

For claims such as this, filed on or after October 1, 1997, 
compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability as caused by improper VA 
treatment.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the Veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  Additionally, it must 
be shown that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  A 
determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 C.F.R. § 3.361 (2009).

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  

Analysis

VA clinical records from April 2003 show the Veteran was 
being treated for migraine headaches.  Symptoms included 
lightheadedness and vertiginous feeling followed by 
headaches.  The episodes also involved a stumbling walk and 
vision changes.  His doctors wanted to be absolutely sure 
there was no structural pathology and scheduled him for an 
MRI.  

On May 16, 2003, the Veteran had an MRI study of his head.  
The impression was cervical canal stenosis in the lower 
cervical spine and mild parenchymal volume loss, otherwise 
unremarkable.  There was no report of problems with hearing, 
earplugs, or noise.  

A VA nursing note of May 19, 2003 shows the Veteran sought VA 
treatment complaining of having noises in his ears for 3 
days.  He also reported mild to moderate ear pain and 
exposure to loud noise.  He specified that, since his MRI, he 
had continuous ringing in both ears, with difficulty 
sleeping.  He stated that he had a fever, although none that 
day.  He denied drainage.  The left ear had intermittent pain 
at 4/10.  He also complained of slight dizziness and being 
light-headed.  The Veteran was referred to a VA outpatient 
clinic and presented with ringing in his ears since he had an 
MRI of his head.  He stated that it was so loud that it was 
uncomfortable for him to be in there.  Examination disclosed 
a central infection in the tympanic membranes.  The 
impression was tinnitus.  The prescription was for 
Cortisporin eardrops, a combination of steroid and anti-
biotic used to treat bacterial infections.  

On June 2, 2003, the Veteran came to the emergency room of a 
VAMC and complained of neck pain.  He also said that he had 
an ache behind his left ear, with ringing in the ear.  He 
stated that he had a bad experience with an MRI.  He assessed 
his pain at 6-7 out of 10.  The assessment was no acute 
emergency and the Veteran was referred for clinical follow-
up.  

A VA clinical note, dated on June 6, 2003, shows the Veteran 
complained that a May 2003 MRI at the VAMC caused him to 
develop ringing in his ears.  He was particularly concerned 
with crickets in his left ear.  Examination of the tympanic 
membranes was negative and neurologic responses were grossly 
intact.  The impression was "tinnitus, left ear - all 
reportedly precipitated by MRI."  Sudafed and the anti-
anxiety drug Lotazepam were prescribed.  

A VA outpatient clinic note, dated June 19, 2003, shows the 
Veteran reported continued pain in his head and ears, which 
he rated at 9 out of 10, and 7 out of 10 at its lowest.  It 
was described as tingling, sharp, dull, aching, and pressure.  
It was always present and interfered with concentration and 
sleep.  Associated symptoms were nausea, irritability, 
difficulty sleeping, and ringing in both ears.  Physical 
examination showed the bilateral tympanic membranes were 
clear without fluid collection.  There was no erythema.  
Neurological examination was intact.  The impression was non-
pathological symptoms which he attributed to the MRI.  The 
examiner noted that there have been no shown adverse affects 
of MRI testing with the exception of prolonged immobility 
during the test.  The examiner further explained that he did 
not feel the Veteran's symptoms were those of 
otorhinolaryngology or ophthalmological disease.  No further 
evaluation was needed in light of a normal MRI.  In addition, 
the Veteran had no localizing symptoms which would suggest 
any adverse pathology.  In the event that it was related to 
cervical strain, Ibuprofen was recommended.  

In early July 2003, the Veteran was seen at a VA urgent care 
clinic for pain in back of his ears and ringing in both ears.  
He reported that his left ear felt full and with ringing.  
Examination revealed a clear right ear and the left ear had 
some fluid behind the left tympanic membrane, plus some hairs 
in the canal.  The diagnosis was serous otitis media, left 
ear.  The Veteran was place on amoxicillin.  

In late August 2003, the Veteran returned to the urgent care 
clinic with a complaint of ringing in his ears, the left 
greater than the right.  He reported that it started after 
having an MRI months before.  The ears were clear on 
examination.  A couple of hairs in both ear canals were lying 
against the drums; but, removal did not improve the tinnitus.  
The diagnostic impression was tinnitus.     

The report of an October 2003 VA audiology assessment shows 
the Veteran had a bilateral sensorineural hearing loss.  The 
severity was mild at high frequencies.  Tympanogram testing 
disclosed normal middle ear compliance and peak pressure.  
Contralateral acoustic reflexes were present at normal 
sensation levels.  Hearing aids were not recommended.  

The urgent care clinic note for October 2003 reviewed the 
Veteran's history of migraine and noted he was in for 
evaluation of neck pain and right eye discomfort.  The 
headaches had improved with medication.  Examination 
disclosed the tympanic membranes were intact, bilaterally, 
with no erythema or exudate.  

A November 2003 ear, nose, and throat (ENT) consultation 
reflects complaints of left ear tinnitus and bilateral ear 
pain starting after the May 2003 MRI.  The pain had resolved 
1 to 2 months earlier.  There was no drainage.  Tinnitus 
continued, the left greater than the right.  He also reported 
occasional dizziness, lasting seconds.  The tinnitus was said 
to be constant, non-pulsitile, worse at night.  It was noted 
that audiometric examination showed a mild, bilateral, 
symmetric sensorineural hearing loss with speech 
discrimination of 100 percent and 96 percent.  Central 
nervous system findings were intact.  The Weber test had 
results in the midline (normal).  The tympanic membranes were 
clear, stiff, but mobile.  The assessment was tinnitus with a 
history of migraine headaches.  

In February 2006, a VA attorney reported that he found an 
April 2002 article in the journal THE LANCET, which stated 
that a disadvantage of an MRI was the high level of sound 
produced, which could damage cochlear function.  The author 
stressed the necessity of having patients wear correctly 
fitted ear plugs during the procedure.  The attorney 
interviewed the technician who performed the MRI on the 
Veteran and was not convinced she had taken proper 
precautions to ensure that the plugs had been inserted by the 
patient.  When the attorney interviewed the Veteran, he said 
that he had not been given ear plugs and had complained 
during the procedure that his ears were hurting.  A VA 
audiologist examined the Veteran and found a stable bilateral 
mild to moderate high frequency sensorineural hearing loss; 
but since there was no baseline, that did not establish 
definitively that his deficit had been caused by the MRI.  

On VA audiometric examination in March 2006, the Veteran 
described a pulsing sound tinnitus with its frequency between 
middle and high pitch, bilateral, louder in the left ear.  
The onset was said to be in May 2003 from noise exposure 
while taking an MRI at a VAMC.  He stated that he was given 
ear plugs to wear but they were loose in his ear.  He stated 
that after the MRI, his ears "swelled."  He was treated by 
doctors at VA clinics.  After 3 months, he was not aware of 
any change in his hearing.  The pulsing sound remained.  The 
tinnitus reportedly varied in intensity and interfered with 
sleep.  

On the authorized VA audiologic evaluation in March 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
5
10
30
45
23
LEFT
10
10
10
35
35
23

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was mild high frequency sensorineural hearing 
loss, bilateral.  The examiner expressed the opinion that it 
was less likely than not that the Veteran incurred a hearing 
loss either from exposure to noise in service or from 
exposure to noise from the MRI.  The air conduction 
thresholds were considered to be within normal limits for a 
78 year old male.  In addition, the Veteran stated that as 
far as he knew, there has been no change in his hearing prior 
to his taking the MRI.  

In January 2007, the Veteran had a hearing before a Decision 
Review Officer (DRO) at the RO.  The Veteran was seeking 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
bilateral hearing loss and tinnitus.  He recounted that in 
May 2003 he went to a VA facility for an MRI to check his 
head, and for neck pain.  A nurse put in ear plugs, but he 
felt she did not put them in properly.  He testified that 
evening, after the MRI, he started with ringing in his ears 
and his ears swelled.  He would have gone to a doctor the 
next day but they were closed because it was Saturday.  He 
saw a VA doctor on Monday.  He told the doctor what had 
happened.  The doctor did not seem surprised.  He prescribed 
ear drops.  The Veteran continued to experience tinnitus and 
his ears bothered him.  He again went to a VA doctor, who 
prescribed tablets to bring down the swelling in his ears.  
That helped the swelling but the Veteran still had tinnitus.  
The tinnitus did not respond to various treatments.  He 
testified of having a hearing examination.  The ringing in 
his ears persisted.  

In August 2007, the DRO granted compensation under the 
provisions of 38 U.S.C.A. § 1151 for tinnitus and continued 
the denial of compensation for the bilateral hearing loss.  

At his September 2008 Board hearing, the Veteran presented 
sworn testimony.  He testified that he had an MRI test of his 
head and neck in May 2003.  Following his May 2003 MRI, his 
ears became swollen.  He saw a VA doctor who recommended 
drops for the ears.  He subsequently noted a loss of hearing.   

On the authorized VA audiologic evaluation in February 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
25
25
45
60
39
LEFT
30
35
35
45
50
41

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The diagnosis was a mild hearing loss from 500 to 3,000 
Hertz, bilaterally, and a moderate loss at 4000 Hertz, 
bilaterally.  The hearing loss was sensorineural.  These test 
results establish that the Veteran now has a hearing loss 
disability within the meaning of the law and regulations 
providing compensation benefits.  

The Veteran was also examined by an otorhinolaryngologist in 
February 2009.  The examiner reviewed the claims folder and 
the audiologic test results.  The doctor expressed the 
opinion that the March 2006 audiogram was essentially normal 
for the Veteran's age and the February 2009 audiogram was 
normal for his age, up to 4000 Hz.  It was the impression 
that the change in the Veteran's hearing, over the last 3 
years, was essentially the result of the aging process and 
unrelated to service.  In an addendum dated in June 2009, the 
examiner reviewed the Veteran's claims folder and recent 
findings and concluded that the Veteran's hearing loss was 
not due to his May 2003 MRI or due to any carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA.  The examiner 
commented that he had recently had an MRI himself and could 
state that the sound level of the examination occurred for a 
relatively limited amount of time and should not cause 
hearing loss.  He commented that, in general, the Veteran's 
hearing was excellent particularly when his age was taken 
into account.  

Conclusion

The cause or etiology of a medical condition is a medical 
question that requires a medical opinion.  See 38 C.F.R. 
§ 3.159 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, there is no competent medical opinion that links 
the Veteran's hearing loss to the May 2003 MRI.  On the 
contrary, there are competent medical opinions from June 
2003, March 2006 and February 2009 VA examinations to the 
effect that the MRI did not cause the hearing loss and it is 
most likely a natural result of aging.  

As a lay witness, the Veteran may feel that since one thing 
followed the other they may be related.  This is a common 
logical error sometimes stated as post hoc, ergo propter hoc.  
BLACK'S LAW DICTIONARY, 1285 (9th ed. 2009) explains this as 
the fallacy of assuming causality from temporal sequence, 
confusing sequence with consequences.  For example, after the 
MRI, the Veteran grew older, that does not mean that the MRI 
caused the Veteran to grow older.  Similarly, there is no 
logical or competent medical reason to assume that the MRI 
caused the ear infections or hearing loss noted after the 
MRI.  

The medical opinions in this case form a preponderance of 
evidence that outweighs the Veteran's lay speculation by a 
substantial margin.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board must consider all bases for a claim reasonably 
raised by the record.   See Solomon v. Brown, 6 Vet. App. 
396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derewinski, 1 Vet. App. 127, 130 (1991).  In 
this case, the Veteran does not have any service-connected 
disabilities.  The only disability for which compensation has 
been granted is his tinnitus.  There is no claim or competent 
evidence that would connect the hearing loss to the tinnitus 
or to the Veteran's active service.  That is, the record does 
not reasonably raise any claim for any other basis for 
compensation for the Veteran's hearing loss.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
bilateral hearing loss is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


